DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 23, 2020 has been entered. Claims 1-7, 9-12, and 17-20 are pending in the application. Independent claims 1, 12, and 20 have been amended. Dependent claims 17 and 19 have also been amended. Claims 8 and 13-16 have been canceled. The remaining claims are in original form. 
The applicant’s correction to claim 20, as discussed in the Remarks, on page 5 under the heading “Objections to the Claims,” has been fixed so the claim objection to claim 20 mentioned on page 2 of the Detailed Action dated August 21, 2020 has been withdrawn.  
Applicant's arguments in the Remarks, on page 5, under the heading “Claim Rejections – 35 U.S.C. §112,” have been fully considered and are partially persuasive. Regarding claim 12, the examiner now realizes that reciting “a controller” in independent claim 12, as was done on the original set of claims dated October 23, 2018, was acceptable. The examiner thanks the applicant for being willing to amend the claim again and the examiner suggests doing so to include the original statement “by a controller, response to”. Without some hardware to do the “receiving” and other actions, the claim lacks structure. A rejection under 35 U.S.C. 101 has therefore been issued for this lack of structure but this rejection can easily be withdrawn by adding a controller 
Regarding claims 19 and 20, the applicant claims that they have been amended to recite “a higher intensity…” but in fact the claims have been amended to recite “a highest intensity.” If the applicant intended to refer to “highest” than the claims should be amended to recite “the highest.” For examination purposes, “the highest” is how the claims will be interpreted. However, a 35 U.S.C. §112(a) rejection has been written for claims 19 and 20 for the use of “a highest.” 
Applicant's arguments in the Remarks, on page 5-8, under the heading “Claim Rejections – 35 U.S.C. §102 and §103,” have been fully considered but they are not persuasive. The applicant argues on page 7 that “Linnartz cannot be combined with Ricci” at least partly because Linnartz is “in a totally different field of endeavor.” The examiner respectfully disagrees. Prior art does not have to be in the same field of endeavor to be combinable. As found in the in the In re Bigio decision and detailed in MPEP §2141.01(a) I, prior art can also make an obvious combination when they directed to solving the same problem faced by the applicant, even if the reference is in a different field of endeavor. This is the case here. Linnartz seeks to solve the problem of how to use a smart phone camera to perform data transmission. Therefore the examiner believes the Linnartz is combinable. However, another reference has been used for most of what Linnartz was used for in the Non-Final Office Action, although Linnartz has been used for at least some rejections. 
The applicant also argues that Linnartz is “silent as to any ‘speed of a rolling shutter,’ within the context of the claims. It is not clear from the Office Action of [sic? or] 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 recites in part, “ defining a data stream with identification of a control interface associated with a transmitter of the electromagnetic output based on the rolling shutter.” This claim limitation lacks written description. It might be related to paragraph 0024. But paragraph 0024 teaches a mobile device controller that uses a rolling shutter to identify—not define—a data stream as coming from a particular source. For examination purposes, the paraphrase offered here is how the claim limitation will be interpreted. 
Claims 19 and 20 recite “a highest intensity of the electromagnetic outputs…” This lacks written description because it seems it should read “the highest….” since highest is a superlative. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 17-19 are rejected under 35 U.S.C. 101 because certain claim limitations in the claims, as drafted, under their broadest reasonable interpretation, under one interpretation, are not directed to one of the patentable statutory categories. per se because they recite calculations being performed but no structure, such as a processor or a memory. Therefore these claims, under one interpretation, fail step 1 of the Alice/Mayo eligibility analysis. These claims are therefore ineligible subject matter for a patent under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Pat. Pub. No. US2017/0099295 A1) in view of Rajagopal (N. Rajagopal, P. Lazik and A. Rowe, Visual light landmarks for mobile devices, IPSN-14 Proceedings of the 13th International Symposium on Information Processing in Sensor Networks, Berlin, 2014, pp. 249-260, doi 10.1109IPSN.2014.6846757. https://ieeexplore.ieee.org/document/6846757), hereinafter Rajagopal.

Regarding claim 1, Ricci discloses: 
A vehicle (see Ricci Fig. 1
A vehicle interface (see Ricci, Fig. 8B, item 817 and paragraph 0361 for the “user/device interaction subsystem 817” through which “a user 216 may provide input.” See paragraph 0359 for 817 being a subsystem of a vehicle.) including an electromagnetic transmitter (see Ricci, Fig. 4 items 456, 460, and 464 and paragraph 0253-254 for a discussion of Fig. 4 including its Bluetooth transmitter. Note that Bluetooth devices contain an electromagnetic transmitter) and operable to receive tactile user input for control of a system of the vehicle (see Ricci, paragraph 0361, for the “user/device interaction subsystem 817” through which “a user 216 may provide input.”); and 
a controller configured to, responsive to a request, modulate output at the electromagnetic transmitter having ultraviolet or infrared spectrum wavelength at a receiver capture rate, encode the output into data corresponding to the electronic transmitter of the interface (see Ricci, paragraph 0564 for a statement that the various devices in a system that includes a vehicle that can connected via “light waves” including “infra-red.” See Ricci, paragraph 0228, which discloses a user device, item 212, that can “interact with the vehicle control system 204 through the interface or device 212. This implies that the communication was successful. Interaction implies a request being sent from the user device, and the vehicle responding to that request. Since the interaction occurs, the information was inherently transmitted at the correct receiver capture rate and encoded into the output correctly to describe the interface. See paragraph 0243 for a “controller” item 304.),

a controller configured to, responsive to a request, modulate output at the electromagnetic transmitter having spectrum wavelength at a receiver capture rate, encode the output into data corresponding to the electronic transmitter of the interface wherein the receiver capture rate is a speed of a rolling shutter of a sensor configured to receive the output
wherein the receiver capture rate is a speed of a rolling shutter of a sensor configured to receive the output
However, Rajagopal teaches:
a controller configured to, responsive to a request, modulate output at the electromagnetic transmitter (see Rajagopal, page 252, left column under the heading “B. Prototype LED Luminaire” for a “microcontroller board” attached to a light transmitter that permits the users to “to program custom PWM patterns and also transmit data messages and synchronization pulses wirelessly” to a light sensor of a mobile device. See Fig. 1 on page 250 for a basic setup.) having spectrum wavelength at a receiver capture rate, encode the output into data corresponding to the electronic transmitter of the interface (see Rajagopal, page 256, the entire section under the heading “V. Experimental Evaluation” for a system in which the “luminaire coordinates synchronous frame capture” with the receiving sensor. For more synchronization see page 252, the sections titled “B. Prototype LED Luminaire,” which mentions the “synchronization” process and “A. Data Encoding,” which teaches that information is transmitted to synchronize with the “frame capture rate of 30fps and a frame duration of 33ms.” And that “15 fps can also be used.” See the Abstract for the fact that the light sensor being used is a rolling shutter camera. See page 251, left column, bottom paragraph for “encoding data at frequencies that are harmonics of the frame rate.” See also page 256, the section entitled “V. Experimental Evaluation” which teaches that “each LED luminaire coordinates synchronous frame capture along with LED data transmission.”),
wherein the receiver capture rate is a speed of a rolling shutter of a sensor configured to receive the output (see Rajagopal, page 252, the section titled “A. Data Encoding,” which teaches that information is transmitted to synchronize with the “frame capture rate of 30fps and a frame duration of 33ms.” See the Abstract for the fact that the light sensor being used is a rolling shutter camera.)
In summary, Ricci teaches a vehicle system in which infrared light is transmitted from a vehicle to a mobile device. Rajagopal teaches that this can be done by synchronizing the transmission to match the speed of a rolling shutter. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci, to add the additional features of a controller configured to, responsive to a request, modulate output at the electromagnetic transmitter having spectrum wavelength at a receiver capture rate, encode the output into data corresponding to the electronic transmitter of the interface, wherein the receiver capture rate is a speed of a rolling shutter of a sensor configured to receive the output, as taught by Rajagopal. The see Abstract). 

Regarding claim 2, Ricci and Ragagopal teach the vehicle of claim 1.
Ricci further teaches:
A vehicle wherein the interface is a button (see Ricci, Fig. 21, item 2120 and paragraph 0514 for “button 2120” as part of the vehicle interface.)

Regarding claim 3, Ricci and Ragagopal teach the vehicle of claim 1.
Ricci further discloses:
A vehicle wherein the interface is a touchscreen (see Fig. 8A, item 882 and paragraph 0349 for “touch sensitive screen” item 882. See paragraph 0184 for Fig. 8A being part of the vehicle.) 

Regarding claim 4, Ricci and Ragagopal teach the vehicle of claim 1. 
Ricci further discloses:
A vehicle wherein the request is initiated by an engine start or system startup routine (see Ricci Fig. 24, step S2460 “start vehicle,” which is followed by step S2468 “commence communication.” As stated in paragraph 0548, as soon as the vehicle starts, it communicates with a mobile device.) 

Regarding claim 9, Ricci and Ragagopal teach the vehicle of claim 1. 
Ricci further discloses: 
see Ricci, paragraph 0564, for the system emitting “light waves” including “infra-red.” Infrared is outside of the visible light spectrum.)


Regarding claim 12, Ricci teaches: 
A method comprising: 
receiving an electromagnetic output being modulated according to a capture rate of a sensor, the electromagnetic output having a wavelength within an ultraviolet or an infrared spectrum (see Ricci, Fig. 24 for a “mobile device” in S2404 being in communication with a “vehicle.” The mobile device undergoes a “pairing” process and receives “profile” information. See paragraphs 0548-0549 for a description of Fig. 24. See also Fig. 8B and paragraphs 0362 and 0362 for a “smart phone 212” being in communication with a vehicle subsystem 817. See paragraph 0564 for “the various links connecting the elements” of the vehicle and user devices, including mobile device, being “light waves, such as those generated during radio-wave and infra-red data communications.” Ricci therefore teaches electromagnetic waves with an infrared spectrum.) 
Yet, Ricci does not appear to explicitly teach as well as other references:
A method comprising: 
demodulating the electromagnetic output according to a rolling shutter of a sensor of a nomadic device, 
defining a data stream with identification of a control interface associated with a transmitter of the electromagnetic output based on the rolling shutter, 
displaying, on a graphical user interface, information related to the control interface based on the identification such that operation of the control interface is presented.  
However, Rajagopal teaches:
A method comprising: 
demodulating the electromagnetic output according to a rolling shutter of a sensor of a nomadic device (see Rajagopal, page 254 for the section entitled “C. Demodulation.” See in particular the statement in the first paragraph of that section that states that the transmitter and the receiver of the mobile device are “perfectly synchronized.” Then see the subsection entitled “2) Preamble detection and decoding bits” for the statement that “the demodulator decodes the data.” This is done at “30fps,” i.e. 30 frames per second, which is the rolling shutter speed of the nomadic device.) , 
defining a data stream with identification of a control interface associated with a transmitter of the electromagnetic output based on the rolling shutter (see the 112(a) rejection above. See page 258 the section entitled “D. Packet Reception Rate” for the iPad being able to detect “individual IDs for 20 transmitted packets at each measurement point.” There are “seven luminaries” See the heat maps in Fig. 13 for the iPad displaying the images from each particular luminary. See also Fig. 14 for the iPad identifying the particular luminaries.
displaying, on a graphical user interface, information related to the control interface based on the identification such that operation of the control interface is presented (see pages 251-252 for the section entitled “A. Rolling Shutter.” This section teaches that the “rolling shutters…expose and read-out individual rows of pixels.” The section on 252 describes the “bands per image” and the “resolution of the image. See also Figures 3 and 4. See also Fig. 9 which is a “visualization of demodulation.” Finally, see Figures 11 A-D.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci, to add the additional features of demodulating the electromagnetic output according to a rolling shutter of a sensor of a nomadic device, defining a data stream with identification of a control interface associated with a transmitter of the electromagnetic output based on the rolling shutter, displaying, on a graphical user interface, information related to the control interface based on the identification such that operation of the control interface is presented, as taught by Rajagopal. The motivation for doing so would be to use light to “send data to mobile devices using…camera sensors,” and to “transmit data,” as recognized by Rajagopal (see Abstract). This data transmission is the goal of basically all “intelligent lighting” or LiFi systems.  

Regarding claim 20, Ricci teaches:
A method comprising: by a controller, responsive to receiving a plurality of electromagnetic outputs being modulated according to a capture rate of a sensor, having a wavelength within an ultraviolet or an infrared spectrum, and defining a data see Ricci, paragraph 0302, for the “display device 212” receiving information from a large array of vehicle controls, sensors, and interfaces. See paragraph 0311 for the display device 212 alerting a user about what is going on with the vehicle, including the vehicle’s movement. See paragraph 0349 for the vehicle specifically displaying information on the display of the display device 212. As defined in paragraph 0227, the display device 212 can be a “a mobile telephone,” which inherently has a controller. See paragraph 0564 for the various devices in the system being connected via “light waves” including “infra-red.”).
	However, Ricci does not appear to explicitly teach:
A method comprising: displaying, on a graphical user interface, information based on the identification related to one of the electromagnetic outputs having a highest intensity of the electromagnetic outputs and such that operation of the control interface is disclosed. 
	However, Rajagopal teaches: 
A method comprising: displaying, on a graphical user interface, information based on the identification related to one of the electromagnetic outputs having a highest intensity of the electromagnetic outputs and such that operation of the control interface is disclosed (see Rajagopal, page 258, the section entitled “D. Packet Reception Rate,” for the iPad being able to detect “individual IDs for 20 transmitted packets at each measurement point.” That section also teaches that “the measurement point closest to a transmitter of a particular ID shows the highest PRR [Packet Reception Rate].” There are “seven luminaries” See the heat maps in Fig. 13 for the iPad displaying the images from each particular luminary showing which one has the highest intensity given the current position of the iPad. See also Fig. 14 for the iPad identifying the particular luminaries. See also page 259, section “VI. Conclusions and Future Work,” which states that the work “can immediately be used to localize device by simply selecting the nearest landmark with the highest RSSI”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci and Rajagoapl, to add the additional features of a method comprising: displaying, on a graphical user interface, information based on the identification related to one of the electromagnetic outputs having a highest intensity of the electromagnetic outputs and such that operation of the control interface is disclosed, as taught by Rajagopal. The motivation for doing so would be to use light to “send data to mobile devices using…camera sensors,” and to “transmit data” and determine the mobile device’s location, as recognized by Rajagopal (see Abstract). 


Claims 5 through 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Ragagopal in further view of Buttolo et al. (U.S. Pat. No. US2017/0149946 A1).

Regarding claim 5, Ricci and Ragagopal teach the vehicle of claim 1. 

A vehicle wherein the request is received from a nomadic device.
Yet Butttolo discloses:
A vehicle wherein the request is received from a nomadic device (see Buttolo, paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci and Ragagopal, to add the additional features of a vehicle receiving a request from a nomadic device, as taught by Buttolo. The motivation for doing so would be to “enable a more seamless integration…of personal devise into the driving experience, recognized by Buttolo (see paragraph 0002). For example, a phone might recognize it is in the driver’s seat of a vehicle, and then send a communication request to the vehicle (see Buttolo, paragraph 0070).
This conclusion of obviousness corresponds to KSR rationale “B”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitution one known element for another to obtain predictable results. See MPEP § 2141, subsection III. Ricci discloses the vehicle requesting a connection with a phone (see Ricci, Fig. 24, step S2408), whereas Buttolo discloses the phone requesting a connection with the vehicle. 

Regarding claim 6, Ricci, Ragagopal, and Buttolo teach the vehicle of claim 5. 
Ricci further teaches:
see paragraph 0564 for a statement that the various devices in the system can connected via “light waves” including “infra-red.” See also paragraph 0287 for the various devices discussed in the publication, which includes mobile phones, item 212, being connectable to the vehicle system, using Bluetooth. See also Fig. 4 and paragraph 0281 for a phone, item 212, and paragraph 0284 for Bluetooth and other types of connection.)

Regarding claim 7, Ricci, Ragagopal, and Buttolo teach the vehicle of claim 5. 
Ricci further discloses:
A vehicle wherein the request is based on radio communications received from the nomadic device (see Ricci, paragraphs 0282-0284 for communication between a vehicle and a nomadic device using various methods, including Bluetooth and WiFi, which both use electromagnetic waves and are therefore radio communication). 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Rajagopal in further view of Linnartz et al. (U.S. Pat. No. US2020/0153506 A1, filed as a PCT on July 10, 2018 and therefore qualifies as prior art.).

Regarding claim 10, Ricci and Rajagopal teach the vehicle of claim 1. 
However, Ricci and Rajagopal do not appear to explicitly teach:

	However, Linnartz teaches:
A vehicle wherein the controller is further configured to modulate the output to multiplex the data such that a plurality of data streams are transmitted by the transmitter (see Linnartz, Fig. 3 for a system that includes item 9, the “modulator,” that generates signals that are emitted through the luminaries, items 2a and 2b, to the user device, item 16, which comprising a camera, item 22. See paragraph 0089 for the “luminaries 2” taking “a multiplexed approach.” See paragraphs 0091 and 0156 for the controller or physical processor that controls the modulator.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by and Rajagopal, to add the additional features of modulating the output to multiplex the data such that a plurality of data streams is transmitted, as taught by Linnartz. The motivation for doing so would be to gain the advantage of sending more than one data stream, which can include a way to “mitigate the effect of relative phase shifts,” as recognized by Linnartz (see paragraph 0101). 
This conclusion of obviousness corresponds to KSR rationale “B”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitution one known element for another to obtain predictable results. See MPEP § 2141, subsection III. Ricci discloses a vehicle communicating with a phone via various well-known wireless techniques such as Bluetooth, WiFi, “light waves,” others (see Ricci, Fig. 4 and paragraph 0564), while 

Regarding claim 11, Ricci, Rajagopal, and Linnartz teach the vehicle of claim 10. 
However, Ricci and Rajagopal do not appear to explicitly further teach:
A vehicle wherein the plurality of data streams have different wavelengths.  
	Yet Linnartz teaches: 
A vehicle wherein the plurality of data streams have different wavelengths (see paragraphs 0099 and 0102. In particular see paragraph 011 for a discussion of using OFDM, which, as defined in paragraph 0038, is Orthogonal Frequency Division Multiplexing, and is a multiplexed data stream of different wavelengths.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci, Rajagopal, and Linnartz, to add the additional features of sending a plurality of data streams of different wavelengths, as taught by Linnartz. The motivation for doing so would be to gain the advantage of sending more than one data stream at different wavelengths, such as to obtain higher data rates, as recognized by Linnartz (see paragraph 0100). 
This conclusion of obviousness corresponds to KSR rationale “B”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitution one known element for another to obtain predictable results. See MPEP § 2141, subsection III. Ricci discloses a vehicle communicating with a phone via various well-known wireless techniques such as Bluetooth, WiFi, and others (see Ricci, Fig. 4), whereas Linnartz discloses a vehicle . 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Rajagopal, in further view of Arulandu et al. (U.S. Pat. No. US2020/0204256A1, filed as a PCT on June 12, 2018 and therefore qualifies as prior art.).

Regarding claim 17, Ricci and Rajagopal teach the method of claim 12.
Yet Ricci and Rajagopal do not appear to further teach:
A method wherein the sensor includes complementary metal- oxide-semiconductors.
	However, Arulandu teaches:
A method wherein the sensor includes complementary metal- oxide-semiconductors (the phrase “complementary metal-oxide-semiconductors” does not appear in the specification, but its acronym, CMOS, does, for instance in paragraph 0028. See Arulandu paragraph 0048 for a CMOS image sensor. The sensor has a rolling-shutter readout.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci and Rajagopal, to add the additional features of a method wherein the sensor includes complementary metal- oxide-semiconductors, as taught by Arulandu. The motivation for doing so would be to use the appropriate type of hardware to enable the invention. As taught by Arulandu, paragraph 0048, the rolling-shutter readout is typical of mobile CMOS image sensor as found in everyday mobile user devices such as smartphones. . 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Rajagopal in further view of McLaren et al. (U.S. Pat. No. US2015/0373433 A1).

Regarding claim 18, Ricci and Rajagopal teach the method of claim 12.
Yet Ricci and Rajagopal do not appear to explicitly further teach:
A method further comprising, demultiplexing the electromagnetic output according to wavelength-bands.
	However, McLaren teaches:
A method further comprising, demultiplexing the electromagnetic output according to wavelength-bands (see Fig. 5, step 410 and paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci, to add the additional features of demultiplexing the electromagnetic output according to wavelength-bands, as taught by McLaren. The motivation for doing so would be to simply demodulate the signal that has been multiplexed. Having a method, as claimed above, that multiplexes data, one would need a way to demultiplex it. Doing this gains the advantage of using CMOS sensors that use light to transfer data, including the advantages of high bandwidth, as recognized by McLaren (see paragraph 0007).  

19 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view Rajagopal in further view of Pi et al. (WO2017049923A1).

Regarding claim 19, Ricci and Rajagopal teach the method of claim 12.
Yet Ricci and Rajagopal do not appear to further teach:
A method further comprising, responsive to receiving a plurality of electromagnetic outputs having wavelengths within an ultraviolet or an infrared spectrum, selecting one of the electromagnetic outputs having a highest intensity of the electromagnetic outputs such that only information associated with the one is displayed.
	However, Pi teaches:
A method further comprising, responsive to receiving a plurality of electromagnetic outputs having wavelengths within an ultraviolet or an infrared spectrum, selecting one of the electromagnetic outputs having a highest intensity of the electromagnetic outputs such that only information associated with the one is displayed (See Pi, the bottom of page 27 of the attached English translation for a method of processing light-based information in which the light is received, filtered, and passed on to the display for previewing. See the bottom of page 19 for the mode management module 301 determining whether to turn on the infrared light rather than filter it. When this happens only that mode is used and not the only that only uses visible light. Therefore, only information associated with the second mode is displayed. Note that the top of page 20 discusses doing this with a CMOS camera.)  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci and see the bottom of page 19.). This will also enhance user experience, as recognized by Pi (see the top of page 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harald Haas, “LiFi  is a paradigm-shifting 5G technology,” Reviews in Physics 3 (2018) 26-31, published online on 27 October 2017 at: https://doi.org/10.1016/j.revip.2017.10.001. See especially the first line of the article for LiFi using “infrared and visible light.” This apparatus could easily be combined  with other reference cited herein. 
Harald Haas, “LiFi: Transforming Fibre into Wireless,”  (YouTube video), uploaded on Feb. 14, 2017 by user “SPIETV,”. Retrieved from Internet on February 1, 2021: https://www.youtube.com/watch?v=Dp34aH5D-RA. See between 8:05 and 8:25 for Li-fi using infrared or (IR) electromagnetic spectrum.
Harald Haas, “Forget Wi-Fi. Meet the new Li-Fi Internet / Harald Haas,”  (YouTube video), uploaded on December 2, 2015 by user “TED,”. Retrieved from Internet on February 1, 2021: https://www.youtube.com/watch?v=iHWIZsIBj3Q. See 2:31 for this 
I. Takai, S. Ito, K. Yasutomi, K. Kagawa, M. Andoh and S. Kawahito, "LED and CMOS Image Sensor Based Optical Wireless Communication System for Automotive Applications," in IEEE Photonics Journal, vol. 5, no. 5, pp. 6801418-6801418, Oct. 2013, Art no. 6801418, doi: 10.1109/JPHOT.2013.2277881. Teaches a vehicle communicating with other mobile devices using LED lights and CMOS sensors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665